               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:19-cv-00048-MR


JAMES ANTHONY BARNETT, JR.,     )
                                )
              Plaintiff,        )
                                )
vs.                             )               PROTECTIVE ORDER
                                )
JEFFREY DEAN PATANE, et al.,    )
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on the Consent Motion of

Defendants Tamara Allen and Keisha O’Keefe’s for Entry of Protective Order

[Doc. 51].

      Defendants request the Court to enter a protective order authorizing

and governing the production of confidential documents, material, and

information (“Confidential Information”). Defendants relate that, “[d]uring the

course of this litigation, Moving Defendants obtained and will continue to

obtain and disclose to Plaintiff or the Court, information in the possession,

custody, or control of the North Carolina Department of Public Safety

(“NCDPS”) that is Confidential Information by operation of federal and state

law.” [Id. at 1].




        Case 1:19-cv-00048-MR Document 54 Filed 12/23/20 Page 1 of 15
      On review of Defendants’ motion, the Court finds that such information

may be deemed confidential under federal and state law, including N.C.G.S.

§§ 126-22(3) and -24, § 122C-52, § 132-1.7, §§ 148-74 and -76; Goble v.

Bounds, 13 N.C. App. 579, 581, 186 S.E.2d 638, 639, aff’d, 281 N.C. 307,

188 S.E.2d 347 (1972); Paine v. Baker, 595 F.2d 197, 200 (4th Cir. 1979),

cert. denied, 444 U.S. 925 (1979); 42 U.S.C. § 1320d et seq.; and 45 C.F.R.

§§ 160-164.

      Due to the confidential nature of much of the information that will be

produced in this matter, a protective order is necessary to authorize the

release of such confidential information and to ensure that such confidential

information is not disclosed or used for any purpose except in connection

with this litigation. Counsel for the co-Defendant and for Plaintiff, who is

appearing for the limited purpose of conducting discovery in this matter, have

consented to the entry of a protective order. [Id. at 2]. The Court will,

therefore, grant Defendants’ request for a protective order.

      The Motion [Doc. 51] is hereby GRANTED, and the Court enters the

following order.




                                      2

       Case 1:19-cv-00048-MR Document 54 Filed 12/23/20 Page 2 of 15
IT IS HEREBY ORDERED THAT:

1.   Scope of the Order.       This Order applies to all information

     produced during written discovery, including any discovery

     exchanged prior to the entry of this Order.

2.   Use of Confidential Information. All Confidential Information, as

     defined in this Order, shall be used solely in the prosecution or

     defense of this action, and shall not be used or disclosed by any

     person for any other purpose.

3.   Disclosure. “Disclose” or “disclosure” means to provide, impart,

     transmit, transfer, convey, publish, or otherwise make available.

4.   Confidential Information. “Confidential Information” consists of

     “General Confidential Information” and “Attorneys’ Eyes Only

     Confidential Information,” which are defined as follows:

     A. “General Confidential Information” refers to and includes:

         i.    Information and documents contained in “personnel

               files,” as that phrase is defined in N.C. Gen. Stat. § 126-

               22;

         ii.   Information,   documents,      and    related    materials

               collected, created, and maintained by the Department



                                 3

 Case 1:19-cv-00048-MR Document 54 Filed 12/23/20 Page 3 of 15
              pursuant to N.C. Gen. Stat. § 148-74, -76, -118.5; and

              § 122C-52;

       iii.   “Protected health information” as that phrase is defined

              in 45 C.F.R. § 160.103;

       iv.    Other information that is potentially embarrassing or

              invasive of the privacy of a person not a party to this

              litigation and therefore an appropriate subject of a

              protective order under Rule 26(c)(1) of the Federal

              Rules of Civil Procedure.

    B. “Attorneys’ Eyes Only Confidential Information” means:

        i.    “Personally Identifiable Information,” as that phrase is

              defined in 45 C.F.R. § 75.2, of current or former

              employees and contractors of the Department, including

              but not limited to dates of birth, social security numbers,

              home addresses and telephone numbers, insurance

              records or designations, medical and/or disability

              information, and other purely private information;

        ii.   The personal financial records, telephone records, and

              e-mail records of current or former employees and

              contractors of the Department; and

                                4

Case 1:19-cv-00048-MR Document 54 Filed 12/23/20 Page 4 of 15
        iii.   Other non-public information as provided in N.C. Gen.

               Stat. § 132-1.7, which includes specific security

               information or detailed plans, patterns, or practices

               associated with prison operations, such as certain

               investigations, security designations, staffing patterns

               and logs, schematic or other drawings and diagrams,

               and other sensitive security information.

5.   Disclosure    of   General       Confidential   Information.   General

     Confidential Information shall not be disclosed to anyone except:

     A. The Court and its personnel;

     B. The parties to this action;

     C. Counsel for the parties to this action and employees of said

        counsel;

     D. Experts or consultants specifically retained by the parties or

        their attorneys to assist them in the preparation of this case or

        to serve as expert witnesses at the trial of this action, but only

        after execution of a Confidentiality Agreement as provided in

        Paragraph 8; and

     E. Court reporters or videographers engaged to record

        depositions, hearings, or the trial in this action.

                                  5

 Case 1:19-cv-00048-MR Document 54 Filed 12/23/20 Page 5 of 15
6.   Disclosure of Attorneys’ Eyes Only Confidential Information.

     Attorneys' Eyes Only Confidential Information shall not be

     disclosed to anyone except:

     A. The Court and its personnel;

     B. Counsel for the parties to this action and employees of said

        counsel;

     C. Experts or consultants specifically retained by the parties or

        their attorneys to assist them in the preparation of this case or

        to serve as expert witnesses at the trial of this action, but only

        after execution of a Confidentiality Agreement as provided in

        Paragraph 8; and

     D. Court reporters or videographers engaged to record

        depositions, hearings, or the trial in this action.

7.   Withdrawal of Plaintiff’s Counsel. In the event that counsel for

     Plaintiff withdraws from representation and Plaintiff proceeds pro

     se, any Attorneys’ Eyes Only Confidential Information disclosed

     to counsel for Plaintiff may not thereafter be disclosed to Plaintiff

     and shall instead be returned to defense counsel. The Court may

     allow Plaintiff to view Attorneys’ Eyes Only Confidential

     Information only upon a motion for good cause shown.

                                6

 Case 1:19-cv-00048-MR Document 54 Filed 12/23/20 Page 6 of 15
8.   Confidentiality Agreements. Before Confidential Information or

     Attorneys’ Eyes Only Confidential Information is disclosed to any

     person described in Paragraphs 5(d), 6(c), or 7, of this Order,

     counsel for the party disclosing the information shall inform the

     person to whom the disclosure is to be made that Confidential

     Information shall be used only for the purpose of the prosecution

     or defense of this action, and shall obtain from the person to

     whom the disclosure is to be made a signed a copy of the

     Confidentiality Agreement attached hereto as Exhibit A. Counsel

     for the party disclosing the Confidential Information to said

     person shall maintain the original Confidentiality Agreement and

     need not produce it except by agreement of the parties or upon

     order of the Court.

9.   Designation of Confidential Information. Information shall be

     designated as Confidential Information in the following manner:

     A. In the case of information reduced to paper form, the

        designation shall be made by placing the appropriate legend,

        “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” for

        General   Confidential       Information   or   “CONFIDENTIAL–

        ATTORNEYS’ EYES ONLY” for Attorneys' Eyes Only

                                 7

 Case 1:19-cv-00048-MR Document 54 Filed 12/23/20 Page 7 of 15
       Confidential Information, on each page containing such

       information or by such other means as agreed to by the

       parties. The party disclosing the information shall designate

       the documents as confidential at or before the time of

       disclosure. A party may make the designation with respect to

       information disclosed by another party by a writing directed to

       the producing party's counsel. The producing party's counsel

       shall then be responsible for labeling the designated

       information as provided herein, or otherwise agreed to by the

       parties.

    B. Information on a computer disk, flash-drive, or other medium

       that has not been reduced to paper form shall be designated

       as Confidential Information by informing counsel for the

       parties to this action in writing that the computer disk, flash-

       drive, or other medium contains such Confidential Information

       and, where applicable, specifying by Bates or other page

       number the particular information being designated or by such

       other means as agreed to by the parties.          To the extent

       practicable, such physical medium should also be labeled

       using      the   appropriate   marking.   Any   party   receiving

                                 8

Case 1:19-cv-00048-MR Document 54 Filed 12/23/20 Page 8 of 15
       Confidential Information designated under this Paragraph

       shall then be responsible for appropriately labeling any printed

       version(s) of such information that it creates.

    C. In the case of deposition testimony, any party may designate

       information disclosed during a deposition as Confidential

       Information by either identifying on the record at the

       deposition the information that is to be treated as Confidential

       Information or; marking the portions of the deposition

       transcript to be designated as Confidential Information within

       21 days after receipt of the transcript. When the deponent and

       the attending parties do not agree to waive the reading,

       correcting, and signing of the transcript, all information

       disclosed during a deposition shall be treated as Attorneys’

       Eyes Only Confidential Information before the expiration of

       the 21-day period unless otherwise agreed by the parties and

       the deponent. If any deposition testimony or any document or

       information used during the course of a deposition is

       designated as Confidential Information, each page of the

       deposition transcript containing such information shall be

       labeled with the appropriate legend specified in Paragraph

                               9

Case 1:19-cv-00048-MR Document 54 Filed 12/23/20 Page 9 of 15
         9(A), and the first page of the deposition transcript shall be

         labeled in a manner that makes it readily apparent that the

         transcript contains Confidential Information.

      D. Any other information that is not reduced to physical form or

         cannot be conveniently labeled shall be designated as

         Confidential Information by serving a written notification of

         such designation on counsel for the other parties. The notice

         shall, where applicable, specify by Bates or other page

         number the particular information being designated.

10.   Disputes over Designations.        If any party objects to the

      designation of any information as Confidential Information,

      counsel for the objecting party and counsel for the designating

      party shall attempt to resolve the disagreement on an informal

      basis. If the objection is not so resolved, the objecting party may

      move the court for appropriate relief. The information in question

      shall continue to be treated as confidential in accordance with

      the disputed designation unless and until the court issues a final

      ruling that the information does not qualify for such a designation.

      The non-filing by the objecting party of a motion for relief shall



                                10

 Case 1:19-cv-00048-MR Document 54 Filed 12/23/20 Page 10 of 15
      not be deemed an admission that the information in question

      qualifies for the disputed designation.

11.   Inadvertent Disclosure of Confidential Information. Inadvertent

      disclosure of Confidential Information, without identifying the

      same as confidential, shall not be deemed a waiver of

      confidentiality with regard to similar or related information nor

      shall it be deemed a waiver of confidentiality with regard to the

      information inadvertently disclosed if promptly called to the

      attention of counsel for each receiving party.

12.   Filing of Confidential Information Under Seal.     When filing a

      document marked “Confidential Information,” the filing party must

      comply with Local Civil Rule 6.1.

13.   Authors/Recipients. Except as specifically provided herein, this

      Order shall not limit use by a party of its own Confidential

      Information, nor shall this Order limit the ability of a party to

      disclose any document to its author or to anyone identified on the

      face of the document as a recipient.

14.   Return of Confidential Information. Following the conclusion of

      this action, including any appeals, a party that produced

      Confidential Information may request in writing its return by any

                                11

 Case 1:19-cv-00048-MR Document 54 Filed 12/23/20 Page 11 of 15
      other party. Within 60 days after service of such a request, any

      party that received the Confidential Information shall either return

      it to counsel for the producing party or destroy it, at the election

      of the receiving party; provided that the information shall not be

      destroyed if otherwise ordered by the court or a motion for relief

      from this Paragraph 14 is pending. If a receiving party elects to

      destroy the Confidential Information rather than returning it to the

      producing party, the party shall provide to the producing party by

      the 60- day deadline a signed certification that the Confidential

      Information has been destroyed. This Paragraph shall not be

      construed to require the return or destruction of any regularly

      maintained litigation files held by the attorneys of record for each

      party as archival records or other attorney work-product created

      for any party.    Any Confidential Information, or portions or

      excerpts thereof, which are not returned or destroyed pursuant

      to this Paragraph shall remain subject to the terms of this Order.

15.   Admissibility of Information. Neither the terms of this Order nor

      the disclosure or designation as confidential of any information

      pursuant to it shall be deemed to establish or vitiate the



                                12

 Case 1:19-cv-00048-MR Document 54 Filed 12/23/20 Page 12 of 15
      admissibility under the Federal Rules of Evidence of any

      information subject to this Order.

16.   Confidential Employee Information. Pursuant to N.C. Gen. Stat.

      § 126-24(4), this Order specifically authorizes the disclosure of

      confidential portions of the personnel files maintained by the

      Department of current or former employees in accordance with

      the terms of this Order.

17.   Modification. This Order is without prejudice to the right of any

      party or witness to seek modification or amendment of the Order

      by motion to the court, or to seek and obtain additional protection

      with respect to Confidential Information as such party may

      consider appropriate.

IT IS SO ORDERED.
                  Signed: December 23, 2020




                                   13

 Case 1:19-cv-00048-MR Document 54 Filed 12/23/20 Page 13 of 15
                                   EXHIBIT A

                      CONFIDENTIALITY AGREEMENT

      I, ________________________, have read and familiar with the terms

of the Consent Protective Order governing the Confidential Information in the

case of Barnett v. Patane, et al., 1:19-CV-00048-MR, in the Western District

of North Carolina, and agree with the following:

      1.    To abide by all the terms of said Order and not to reveal or

otherwise communicate any of the information disclosed to me pursuant

thereto to anyone except in accordance with the terms of said Order.

      2.    To not make use of any information obtained, whether in

documentary or other form, for purposes other than this litigation.

      3.    Upon written request, to return to counsel of record or to destroy

not later than 60 days after notification of the termination of this litigation any

and all documents in my possession containing information which is the

subject of said Order (whether such information is in the form of notes,

memoranda, reports, or other written communications or documents

prepared by any person at any time containing information covered by the

terms of said Order).

      4.    To submit myself to the jurisdiction of the foregoing Court,

including its contempt power, for enforcement of said Order.

                                        14

       Case 1:19-cv-00048-MR Document 54 Filed 12/23/20 Page 14 of 15
This the _____ day of ________________, 20__.


                            ____________________________
                            PRINTED NAME


                            ____________________________
                            SIGNATURE




                              15

Case 1:19-cv-00048-MR Document 54 Filed 12/23/20 Page 15 of 15
